PER CURIAM.
Upon review of the record, we find that the affidavit supporting the search warrant was insufficient. Although the affidavit stated the time at which the informant met with and spoke to the affiant, it did not specify the time at which the informant observed the illegal act, appellant’s possession of cocaine. The affidavit in this case duplicates the one in King v. State, 410 So.2d 586 (Fla.2d DCA 1982). Therefore, the trial court having erred in denying appellant’s motion to suppress the evidence pursuant to the invalid search warrant, the judgment and sentence herein are REVERSED and the cause REMANDED for further proceedings.
HOBSON, A.C.J., and GRIMES and CAMPBELL, JJ., concur.